Citation Nr: 1742465	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right wrist.

2.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left forearm.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  He also had subsequent service with the Marine Corps Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision, in which the RO denied the Veteran's claims for increased ratings for osteoarthritis of the left forearm (previously characterized as residuals of fracture of the left forearm) and for osteoarthritis of the right wrist (previously characterized as residuals of fracture of the right wrist).  In August 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.  A supplemental SOC (SSOC) was issued in January 2014.

In December 2015, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims file.

In February 2016, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a July 2016 SSOC), and returned the matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for an increased rating for osteoarthritis of the right wrist is set forth below.  The remaining claim for an increased rating for osteoarthritis of the left forearm is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  As the Veteran is right-handed, his right wrist osteoarthritis involves his major extremity for evaluation purposes.

3.  Pertinent to the March 2011 claim for increase, the Veteran's right wrist osteoarthritis has been manifested by dorsiflexion limited to no less than 20 degrees and by palmar flexion limited to no less than 20 degrees, including as a result of pain or other functional impairment; however, no ankylosis of the right wrist in any position has been shown.

4.  The applicable schedular criteria are adequate to evaluate the Veteran's right wrist osteoarthritis at all pertinent points, and no claim of unemployability due to the right wrist osteoarthritis has been raised.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for osteoarthritis of the right (major) wrist are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, a May 2011 letter provided such notice with regard to the Veteran's increased rating claim herein decided.  This letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  The July 2011 rating decision reflects the initial adjudication of the increased rating claim herein decided after the issuance of the May 2011 letter.  Although only a post-rating communication, specifically the February 2013 SOC, set forth the specific criteria for higher ratings for limitation of motion of the wrist, any timing error with respect to the provision of these criteria was cured by readjudication of the claim in the January 2014 and July 2016 SSOCs.  Moreover, under the circumstances of this case, the Veteran is not shown to be prejudiced by the timing of such communication.  Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the increased rating claim herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records and reports of VA examinations.  Also of record and considered in connection with the claim is the transcript of the December 2015 Board hearing, as well as the written statements provided by the Veteran and his representative.  The Board finds that no further action to develop the increased rating claim herein decided, prior to appellate consideration, is required.

The Board points out that the Veteran was provided the opportunity to orally set forth his contentions during a hearing before the undersigned VLJ.  During the December 2015 Board hearing, the undersigned enumerated the issues on appeal, to include the claim for increased rating claim for osteoarthritis of the right wrist.  Pertinent to this issue, testimony was elicited from the Veteran regarding the nature and severity of his right wrist disability, with the Veteran describing the effects his right wrist disability had on his everyday life.  Although the submission of specific evidence was not explicitly suggested, any omission in this regard was cured by the further development subsequently conducted pursuant to the Board's February 2016 remand.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

As for the Board's February 2016 remand, the Board instructed the AOJ to obtain outstanding VA treatment records, request any additional information from the Veteran regarding outstanding private (non-VA) records, and provide the Veteran with a VA examination for his right wrist.  In response, updated VA treatment records were obtained, and the AOJ sent a letter to the Veteran in March 2016 requesting information concerning outstanding private (non-VA) records.  Moreover, the Veteran was afforded a VA wrist conditions examination in June 2016.  Accordingly, the Board finds that the AOJ has substantially complied with the prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that with respect to a claim for an increased rating for an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the Veteran generally contends that an increased rating is warranted for his service-connected right wrist disability.  His right wrist disability is currently assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5215, for limitation of motion of the wrist.  The Veteran is right-hand dominant; thus, his service-connected right wrist disability involves his major extremity.

Under DC 5215, with respect to the major extremity, a 10 percent rating is warranted for limitation of motion of the wrist manifested by dorsiflexion limited to less than 15 degrees and by palmar flexion limited in line with the forearm.  This is the maximum possible schedular rating under DC 5215.  See 38 C.F.R. § 4.71a, DC 5215.

However, higher ratings are assignable under DC 5214, for ankylosis of the wrist. Under DC 5214, with respect to the major extremity, a 30 percent rating is warranted where there is favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion.  A 40 percent rating is warranted where there is ankylosis of the wrist in any other position, except favorable.  A maximum 50 percent rating is warranted where there is unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  A note following DC 5214 states that extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  38 C.F.R. § 4.71a, DC 5214.

(The rating schedule authorizes the assignment of a noncompensable (zero percent) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2016).)

Normal range of motion of the wrist includes dorsiflexion (extension) from zero to 70 degrees, palmar flexion from zero to 80 degrees, ulnar deviation from zero to 45 degrees, and radial deviation from zero to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I (2016).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that recently, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides that, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  In the case of the Veteran's right wrist disability, however, the Veteran is currently receiving the highest rating possible under the applicable diagnostic codes based on limitation of motion, with higher ratings requiring ankylosis (which, as further explained below, is not shown).  Any error in not conducting Correia-complaint range of motion testing with regard to this joint is not prejudicial to the Veteran, and therefore, harmless.

Turning to the relevant evidence of record, in June 2011, in connection with the current claim for increase, the Veteran underwent a VA bones examination.  On examination, range of motion measurements for the right wrist were as follows: dorsiflexion to 30 degrees, palmar flexion to30 degrees, ulnar deviation to 10 degrees, and radial deviation to10 degrees.  Pain was noted.  The Veteran reported no flare-ups concerning his right wrist at that time.  He also reported being employed as a maintenance man for a restaurant, and that he had no time lost from work during the last 12-month period.  The VA examiner indicated that the Veteran's right wrist disability had significant effects on occupational activities, resulting in being assigned different duties.  In this regard, she described the effects as the following: decreased manual dexterity 75 percent of the time, problems with lifting and carrying 60 percent of the time, weakness or fatigue 100 percent of the time, decreased strength of the upper extremity 50 percent of the time, and pain 100 percent of the time.  Additionally, she indicated that the Veteran's right wrist disability affected usual daily activities.  In this regard, she noted that it prevented the Veteran from playing sports and caused mild effects on chores, shopping, exercise, and recreation. 

In October 2013, the Veteran underwent a VA wrist conditions examination.  At that examination, he reported daily pain as well as numbness in his right wrist.  He also reported that flare-ups impacted the function of his right wrist.  In this regard, he reported that his right wrist flare-ups occurred once per week, lasting for one to two hours to eight hours, and that with exacerbation, he tended to avoid any activity until the pain lessened.  He also reported that he worked at a fast-food restaurant, and that sometimes his wrist would hurt when he was lifting boxes and lifting overhead.  

On examination, initial range of motion measurements for the right wrist were as follows: palmar flexion to 70 degrees with painful motion beginning at 45 degrees; dorsiflexion to 70 degrees with painful motion beginning at 45 degrees; radial deviation to 25 degrees with painful motion beginning at 20 degrees; and ulnar deviation to 15 degrees with painful motion beginning at 15 degrees.  After repetitive-use testing, both palmar flexion and dorsiflexion of the right wrist was limited to 60 degrees.  The VA examiner found that the Veteran had additional limitation in range of motion following repetitive-use testing and functional loss and/or functional impairment of the right wrist, noting the following contributing factors: less movement than normal, incoordination (impaired ability to execute skilled movements smoothly), and pain on movement.  She also found that the Veteran did not have ankylosis of the right wrist.  She indicated that due to the Veteran's reports of subjective numbness, she performed a sensory evaluation, which was negative.  She stated that light tough to monofilament was intact without diminishment.  

Moreover, the VA examiner indicated that the right wrist disability impacted the Veteran's ability to work.  More specifically, regarding sedentary work, she noted the following examples: decreased concentration due to fatigue; pain with writing; and "[d]oesn't work with a computer."  Regarding physical work, she noted the following examples: pain with repetitious flexion/extension/rotation/radial and ulnar deviation; lifting and carrying can be painful; and "[h]e may stop and take a break until pain subsides."  Additionally, she noted that it appeared the Veteran was very stoic in response to pain, which indicated that the Veteran may have a rather significant (but intermittent) pain response to work activities, but that he continued to "work through" the pain.

In February 2014, during a visit to a VA medical center (VAMC), the Veteran complained of worsening wrist pain with intermittent flares.  He reported that the pain was worse at night after using his hands during the day.  The attending physician noted that the wrist had full passive and active range of motion.  In February 2015, during another visit to the VAMC, the Veteran reported having hand numbness, and the attending physician noted that the hand numbness was inconsistent with peripheral neuropathy.  In August and September 2015, during visits to the VAMC concerning wrist pain, range of motion of the wrist was noted to be within full limits.  In November 2015, during another visit to the VAMC, the Veteran again complained of wrist pain and numbness in his hands.  The attending physician noted that flexion of the wrist was limited by pain.  In December 2015, during another visit to the VAMC, the Veteran reported having wrist pain with reduced grasp in his hands.  Range of motion of his wrist was noted to be within full limits.

During the December 2015 Board hearing, the Veteran testified that his right wrist hurt a lot.  He also testified that he had trouble lifting things at work, putting things above his head, opening jars, and etc.  In addition, during the hearing, the Veteran's wife testified that the Veteran often dropped things.  

In June 2016, the Veteran underwent a VA wrist conditions examination.  At that examination, he reported experiencing moderate pain in his right wrist once a week or so for a few minutes.  He also reported working at two fast-food restaurants.  On examination, range of motion measurements for the right wrist were as follows: palmar flexion to 25 degrees; dorsiflexion to 30 degrees; ulnar deviation to 30 degrees; and radial deviation to 20 degrees.  The VA examiner found that the range of motion itself did not contribute to a functional loss.  She also noted pain on examination for palmar flexion and dorsiflexion and found that it caused functional loss.  She also found that there was no additional loss of function or range of motion after three repetitions.  She also found that pain significantly limited functional ability with repeated use over a period of time.  In this regard, she described the functional loss in terms of range of motion measurements as follows: palmar flexion to 20 degrees; dorsiflexion to 20 degrees; ulnar deviation to 20 degrees; and radial deviation to 20 degrees.  In addition, she indicated that she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups because no flare-ups occurred during the examination.  She found no ankylosis of the right wrist.  She concluded that the Veteran's right wrist disability could impact prolonged and heavy lifting, repetitive movement.

Considering the evidence of record in light of the applicable diagnostic criteria and rating considerations delineated above, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right wrist disability at any time pertinent to the current claim on appeal.

Pertinent to the March 2011 claim for increase,  the Veteran's right wrist disability has been manifested primarily by limited motion, pain, numbness, weakness, and decreased grasp.  The Veteran is already in receipt of a 10 percent rating under DC 5215 based on these symptoms, and this is the maximum possible schedular rating under this diagnostic code for limitation of wrist motion.  Moreover, where a veteran is in receipt of the maximum schedular rating based on limitation of motion (i.e., a 10 percent rating under DC 5215) and a higher rating requires ankylosis, the regulations pertaining to consideration of functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there is no lay or medical evidence of any ankylosis of the right wrist during the appeal period.  In fact, the June 2011 VA examination report contained range of motion measurements reflecting that there was no ankylosis, and the October 2013 and June 2016 VA examination reports specifically found that there was no ankylosis of the right wrist.  For similar reasons, the Court's holding in Correia, that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not for application, as range of motion findings cannot result in a higher rating.  

Thus, a rating in excess of 10 percent is not warranted under DC 5215 on the basis of limitation of motion.  Moreover, as the evidence of record does not reflect that there was any ankylosis of the right wrist at any pertinent point, a rating in excess of 10 percent under DC 5214 is also not warranted.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5214, 5215.

The Board has also considered the applicability of alternative diagnostic codes for rating the right wrist disability, but finds that no other diagnostic code provides a basis for a higher rating at any point during the appeal period.  Although the Board acknowledges that the Veteran's right wrist disability involves arthritis, both degenerative and traumatic arthritis are rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2016).  As the Veteran is already in receipt of a 10 percent rating under DC 5215 on the basis of limitation of wrist motion, a separate rating on the basis of wrist arthritis would constitute prohibited pyramiding and is not warranted.  38 C.F.R. § 4.14 (2016).

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to the appeal period, did the Veteran's right wrist disability reflect so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

However, if the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's service-connected right wrist disability at all points pertinent to this appeal.  As mentioned above, the Veteran's symptoms have included limited motion, pain, numbness, weakness, and decreased grasp.  These symptoms are all contemplated by the appropriate rating criteria as set forth above (i.e., the criteria in DCs 5214 and 5215).  Specifically, the rating criteria contemplate limitation of motion, and provides for higher ratings based on ankylosis.  In addition, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, disturbance of locomotion, interference with sitting, standing, and weight-bearing, instability, and crepitation.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Accordingly, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Hence, the 10 percent rating assigned for the service-connected right wrist disability contemplates all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's right wrist disability is appropriately rated as a single disability, and he has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although, the Veteran has indicated that his right wrist disability has caused difficulties at work, and VA examination reports have noted as such, there is no evidence or allegation that his right wrist disability has actually or effectively rendered him unable to secure and follow all substantially gainful employment at any petinent point.  Under these circumstances, the Board concludes that a claim for a TDIU due to right wrist disability has not been raised in conjunction with the instant claim for an increased rating and need not be addressed herein.

For the foregoing reasons, the claim for a rating in excess of 10 percent for osteoarthritis of the right wrist must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating at any pertinent point, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for osteoarthritis of the right wrist is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In connection with the Board's prior remand, in February 2016, the Veteran underwent a VA elbow and forearm conditions examination to evaluate the severity of his service-connected left forearm disability.  As noted above, however, more recently, in Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  

Although the 10 percent rating for the Veteran's left forearm disability at issue has been assigned under DCs 5213-5212 (for impairment of supination and pronation and for impairment of the radius), the Board notes that, alternatively, the disability could be evaluated on the basis of, and a higher rating potentially assignable for, limitation of motion of the elbow/forearm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5206, 5207, 5208 (2016).  Notably, the examination reports of record do not reflect findings that comport with the requirements set forth in 38 C.F.R. § 4.59 and Correia.  Moreover, the VA examiner did not indicate whether the Veteran had ankylosis of the left elbow, as was requested in the Board's February 2016 remand.  See generally, 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  See also Stegall, 11 Vet. App. at 271.  

Given the above noted deficiencies, the Board finds that a new examination, by an appropriate medical professional, to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, as referenced above-is needed to assess the severity of the service-connected left forearm disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim for an increased rating.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VAMC in Durham, North Carolina, and that records from those facilities dated through March 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Durham VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since March 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether any, or any further, "staged rating" of the Veteran's left forearm disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Durham VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2016.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his service-connected left forearm, by an appropriate medical professional.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of the left forearm on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  The same range of motion testing should also be accomplished for the right forearm (for comparison purposes).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left forearm due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any ankylosis of the left elbow and, if so, whether it is favorable or unfavorable and the angle at which the elbow is held.

Additionally, the examiner should fully describe the nature and extent of impairment of the radius associated with the left forearm disability, to include indicating whether there is malunion or nonunion of the radius; and, if so the location and characteristics of such.

Also, based on all examination findings/testing results, and review of the record, the examiner should clearly indicate whether the claims file reflects any change(s) in the severity of the left forearm disability at an point since March 28, 2010 (one year prior to the filing of the current claim for increase); and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the increased rating claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether any, or any further "staged rating" of the disability is appropriate).

8.  If the full benefits sought on appeal remains denied, furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)

 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


